Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-12, drawn to product of image capturing optical lens assembly comprising ranges of CT4/CT5 and V2/N2, classified in G02B13/0045;
II. Claim(s) 13-19, drawn to product of image capturing optical lens assembly comprising ranges of T34/T45, T34/CT5, HFOV and R10/f, classified in G02B13/0045;
III. Claim(s) 20-26, drawn to product of image capturing optical lens assembly comprising ranges of CT1/T45, T23/CT5 and T34/CT2, classified in G02B13/0045.
There is no linking claim.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as different products.  The inventions are distinct if each can be shown to have different utility by itself not required by the other.  In the instant case, each invention has utilities not required by the other(s) as described above.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
A telephone call was made to Daniel McClure on 8/2/22 to request an oral election to the above restriction requirement, Applicant's election without traverse of Invention I, claims 1-12 is acknowledged. Claims 13-26 are herein withdrawn from consideration. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application is in condition for allowance except for the presence of claims 13-26 directed to inventions non-elected without traverse.  Accordingly, claims 13-26 have been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	IMAGE CAPTURING OPTICAL LENS ASSEMBLY INCLUDING FIVE LENSES OF +-++- OR +--+- REFRACTIVE POWERS, IMAGING APPARATUS AND ELECTRONIC DEVICE.
 
Allowable Subject Matter
Claim(s) 1-12 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Lin (US 20200041763, of record). 

    PNG
    media_image1.png
    537
    327
    media_image1.png
    Greyscale

Regarding claim 1, Lin teaches (Fig. 1, Tables 1-2, +--+-) An image capturing optical lens assembly comprising five lens elements, the five lens elements being, in order from an object side to an image side along an optical path: a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element;
wherein each of the five lens elements has an object-side surface towards the object side and an image-side surface towards the image side;
wherein the first lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof;
the second lens element with negative refractive power has the image-side surface being concave in a paraxial region thereof;
the fourth lens element with positive refractive power has the image-side surface being convex in a paraxial region thereof;
the fifth lens element with negative refractive power has the image-side surface being concave in a paraxial region thereof, at least one of the object-side surface and the image-side surface of the fifth lens element comprises at least one critical point in an off-axis region thereof;
wherein an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, a focal length of the image capturing optical lens assembly is f, an axial distance between the object-side surface of the first lens element and an image surface is TL, a central thickness of the fourth lens element is CT4, a central thickness of the fifth lens element is CT5, a refractive index of the second lens element is N2, and the following conditions are satisfied:
30.0<V2+V3+V4<90.0 (64.8);
1.10≤TL/f<1.50 (4.2837/3.851=1.11); and
7.0<V2/N2<12.5 (20.4/1.661=12.28).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an image capturing optical lens assembly including “0.70<CT4/CT5”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234